Citation Nr: 0816428	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  96-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  The veteran died in May 1993.  The appellant 
is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.

The appellant presented testimony before the RO in October 
1996.  Her son was present as a witness.  The transcript has 
been obtained and associated with the claims folder.

The matter was previously before the Board in January 1998.  
At that time the matter was remanded to the RO for additional 
development to include inviting the veteran's private doctor 
to provide rationale for his opinion and obtaining a medical 
opinion from an appropriate VA doctor.  The RO undertook such 
development and issued a supplemental statement of the case 
in January 2004.  The Board denied the claims in a June 2005 
decision.  

The appellant appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, the Court issued an Order vacating the June 2005 Board 
decision and remanded the matter for compliance with the 
instructions in a June 2006 Joint Motion for Remand.  The 
Joint Motion indicated that an attempt should be made to 
obtain pertinent records related to Social Security 
Administration (SSA) disability benefits.    

In January 2007, the Board remanded the appellant's claims 
for further development and adjudication.  Specifically, the 
Board requested that the RO attempt to obtain a complete copy 
of the veteran's medical records from SSA, that the RO 
attempt to obtain any other outstanding pertinent records, 
and that the RO obtain another medical opinion as to the 
likelihood that the veteran's fatal disorder was related to 
any aspect of his period of service.  To the extent possible, 
these requests have been fulfilled.  The matter is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died in May 1993; his death certificate lists 
the immediate cause of death to be cardiorespiratory arrest 
due to or as a consequence of malignant glioblastoma of the 
brain.

3.  The veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

4.  Malignant glioblastoma of the brain was first 
demonstrated many years after service, and was not related to 
the veteran's service. 

5.  A disability of service origin did not produce or hasten 
the veteran's death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2007). 

2.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35 is not warranted.  38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. § 3.807, 21.3020, 21.3021 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  The appellant should be informed as 
to what subset of the necessary information or evidence he or 
she is to provide, and what subset of the necessary 
information or evidence VA will attempt to obtain.  
Additionally, proper notice should invite the claimant to 
submit any other evidence he or she possesses that may be 
relevant to the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The appellant filed her claim in August 1993.  The RO denied 
the claim in August 1995.  The appellant was not provided 
VCAA notice prior to the initial unfavorable decision on her 
claim, as the claim was adjudicated prior to the enactment of 
the VCAA.  

In September 2003, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  This notice 
also informed the claimant of her need to submit, or advise 
VA of the existence of, any further evidence pertinent to the 
claim.  

A recent decision issued by the Court, in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), found that when adjudicating a claim 
for DIC (Dependency and Indemnity Compensation) (including a 
claim for entitlement to service connection for the cause of 
the veteran's death), VA notice to the appellant must include 
the following: a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Here, the RO 
notified the appellant of the fact that the veteran was not 
service-connected for any condition at the time of his death.  
The single contention in this matter is that the veteran's 
fatal glioblastoma was related to service.  In a September 
2003 letter VA specifically asked the appellant to furnish 
any evidence that would tend to show the veteran's herbicide 
exposure may have led to a condition that caused his death.  
Development action by VA throughout the course of this appeal 
shows communication to the appellant as to exactly the type 
of evidence needed to support her contention and prevail in 
this claim.  By documents and statements she has added to the 
record throughout the course of this appeal, and through the 
arguments from her representatives over the years, the 
appellant has indicated her clear understanding of what 
evidence and information is required to substantiate her 
claim based on the not yet service-connected condition that 
took her husband's life.  The Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

With regard to the claim for entitlement to DEA under 
38 U.S.C.A. Chapter 35, the VCAA imposes obligations on VA in 
terms of its duties to notify and assist claimants.  In this 
case, however, the law as mandated by statute, and not the 
evidence, is dispositive of these appeals.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  Therefore, the decision with respect to the issue 
involving entitlement to DEA rests on the interpretation of 
the law, and the extent to which VA complied with VCAA duties 
to notify and assist has no real impact on the outcome.   See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claims.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  Since the outcome is determined 
as a matter of law, any deficiencies in VCAA notice or 
assistance are rendered moot with respect to the issue of 
entitlement to DEA.

Regardless, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, VA medical opinions, Vietnam Veteran 
studies, the veteran's death certificate, and the transcript 
from the October 1996 RO hearing.  

Pursuant to Board Remand, attempts were made to obtain 
medical records from the Social Security Administration 
(SSA).  The RO was notified in September 2007 that the 
original disability folder was destroyed and that there were 
no disability or medical records in the veteran's folder.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

The RO sent requests for medical records of the veteran to 
Buffalo General Hospital and Niagara Falls Memorial Medical 
Center in May 2007.  No response was received from either 
provider.  The RO sent a second request for records to the 
aforementioned in August 2007.  Again, no response was 
received.  The Board notes that there are already records 
from Niagara Falls Memorial Medical Center associated with 
the claims folder.  

In August 2007, the appellant was notified that Buffalo 
General Hospital and Niagara Falls Memorial Medical Center 
had not responded to the request for records.  She was asked 
to attempt to obtain the veteran's records on behalf of the 
RO.  The appellant did not provide any additional records.  

The Board would note that attempts to obtain records from 
Buffalo Medical Group resulted in a negative response.  In a 
May 2007 letter, the Health Information Management Department 
indicated that they had no records of the veteran.  Any 
further attempts to obtain these records would also be 
futile.  Id.

In January 2008, the appellant's attorney requested copies of 
the September 2007 VA medical opinion and any records 
obtained pursuant to the January 2007 Board Remand.  The 
attorney also requested that the Board wait 90-days from the 
date of VA's response to this January 2008 request, before 
adjudicating the appellant's claims.  The Board notes that 
the appellant's attorney previously requested these records 
in November 2007, and they were provided to her 
representative that same month.  Other than the September 
2007 VA medical opinion, only duplicate copies of medical 
records from Mount Saint Mary's Hospital were received.  The 
appellant has been in possession of the September 2007 VA 
medical opinion since November 2007, with no rebuttal 
provided.  Pursuant to the appellant's attorney's request, 
the Board has waited 90 days from the date of VA's response 
(February 14, 2008) before now addressing this matter.  With 
the passing of these 90 days, the Board shall now proceed in 
adjudicating the claims.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Cause of Death

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service medical records; the veteran's death 
certificate; post-service private treatment records; VA 
medical opinions; Vietnam Veteran studies; and the transcript 
from the October 1996 RO hearing.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation (DIC) to such veteran's surviving spouse.  38 
U.S.C.A. § 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

In short, the appellant contends that the brain cancer that 
took the veteran's life, diagnosed as malignant glioblastoma 
of the brain, was due to his exposure to Agent Orange during 
his period of service in Vietnam.  Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The death certificate 
reveals that the veteran died in May 1993 at the age of 50.  
The coroner indicated that the immediate cause of death was 
cardiorespiratory arrest due to or a consequence of malignant 
glioblastoma of the brain.  An autopsy was not performed.  

At the outset, the Board finds that there is no evidence that 
the veteran's death from cardiorespiratory arrest was related 
to his period of service.  The veteran's service medical 
records do show the veteran was diagnosed with mild, probably 
essential hypertension, in September 1966.  The examiner 
noted the veteran denied symptoms of hypertension or cardio-
respiratory disease.  No heart disease was found.

While the September 2007 VA examiner opined it was as least 
as likely as not that hypertension was incurred in service, 
he stated that hypertension was not listed as a contributing 
cause of the veteran's death.  Further, the VA examiner found 
no evidence to support the contention that hypertensive 
cardiovascular disease substantially or materially 
contributed to the veteran's death.  There were no claims 
pending, to include entitlement to service connection for 
hypertension, at the time of the veteran's death.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran's DD-214 indicates that the veteran entered 
service in October 1964 and was discharged in October 1966.  
Among other medals and ribbons, the veteran received the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He 
served one year in Vietnam.  Thus, the veteran is presumed to 
have been exposed during his period of service to an 
herbicide agent.  38 U.S.C.A. § 1116(f). 

In this case, the veteran was diagnosed with glioblastoma 
multiforme of the right temporal lobe in October 1992.  Thus, 
the veteran does not have one of the diseases associated with 
herbicide exposure and service connection is not warranted on 
a presumptive basis.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the appellant may establish service connection for the 
cause of the veteran's death by presenting evidence which 
shows that it was at least as likely as not that the disease 
was caused by in- service exposure to Agent Orange.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).  

The appellant has provided a medical opinion supporting the 
premise that the conditions causing the veteran's death were 
related to his military service.  In letters dated in October 
1993, September 1995 and November 1996, Dr. RGC noted the 
veteran served in Vietnam and was exposed to dioxin and Agent 
Orange during said service.  

In October 1993, Dr. RGC stated, "[i]t is my understanding 
that this [glioblastoma multiforme] is one of the tumors that 
has been associated with exposure to [A]gent [O]range..."  In 
September 1995, Dr. RGC indicated "[t]o the best of my 
understanding this is the type of tumor [glioblastoma] that 
one has seen in patients exposed to both agent orange and 
dioxin and it would seem to me that [the veteran's] 
malignancy was related to his service and exposure while in 
the [s]ervice."  In November 1996, Dr. RGC opined that the 
veteran's "...illness did indeed result from exposure to 
[A]gent [O]range..."  

During the October 1996 RO hearing, the appellant testified 
that she was friends with Dr. RGC's wife.  She further 
testified that it was Dr. RGC who initially questioned the 
veteran about his Vietnam service and Agent Orange exposure.  
She stated the veteran refused to answer any more questions 
regarding his Vietnam service and did not want to pursue a 
claim during his lifetime.  She concluded that she filed the 
claim after the veteran had died when she received a letter 
regarding Agent Orange exposure from a veteran service 
organization.

In a January 2003 medical opinion, a VA treatment provider 
reviewed the opinions of Dr. RGC, to include cited Vietnam 
Veteran studies that will be explained in greater detail 
below.  The examiner stated that the Veterans Agent Orange 
Committee update of 2000 concluded there was 
limited/suggested evidence of no association between exposure 
to herbicides and brain tumor.  The examiner also indicated 
that current literature search showed no definite link had 
been established between Agent Orange exposure and 
glioblastoma, the disease leading to the veteran's death. 

In a September 2007 VA medical opinion, the examiner stated 
that glioblastoma of the brain was not listed as a disease 
caused by exposure to Agent Orange according to the "Agent 
Orange Review, July 20, 2006."  The examiner opined as 
follows:  

Since there is no conclusive evidence 
that Agent Orange exposure causes this 
disease [glioblastoma], I conclude that 
fatal glioblastoma multiforme was neither 
incurred nor aggravated by Agent Orange 
exposure during military service.  Since 
the disease was diagnosed many years 
after [the veteran] finished his tour of 
duty, the disease was neither incurred 
nor aggravated by either aspects of 
military service itself (other than Agent 
Orange)."

With respect to the evidence presented, the Board finds that 
greater weight is to be accorded to the opinions of the July 
2003 and September 2007 VA examiners.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, and as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

Here, the July 2003 and September 2007 opinions warrant 
greater weight because these examiners delivered their 
opinions based on the veteran's particular case and with 
benefit of review of all evidence and all opinions of record.  
These examiners provided rationale for their opinions, and 
they specifically addressed the veteran's situation in 
particular - as opposed to basing their rationale on findings 
regarding surveys of certain populations.  

The Board, in considering the opinion of Dr. RGC, notes that 
pursuant to the January 1998 Board Remand, Dr. RGC was asked 
to provide rationale for his medial opinions previously 
delineated.  In response, he submitted an article regarding 
the association of Non-Hodgkin's lymphoma with service in 
Vietnam.  The second article found that in a study of 894 men 
with service in Vietnam in the Army Chemical Corps unit, who 
were responsible for mixing and application of herbicides, 
only two died from brain cancer.  The study concluded that 
because of the small study group size and the lack of 
specificity of information regarding their exposure, the 
deaths could not be attributed to any single chemical agent.  

It is clear that the principles or trends discussed in these 
articles do not specifically relate to the case of the 
veteran in this appeal.  Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  This diminishes the 
weight that can be afforded the opinions as evidence 
precisely addressing the veteran's situation.  Further, while 
medical treatise evidence such as this can provide important 
support when combined with an opinion of a medical 
professional, in the instant case, there are substantial 
differences between the veteran's situation and the situation 
of those in the test group identified in the study of 894.  
Specifically, the veteran was not diagnosed with Non-Hodgkins 
lymphoma and he was a military policeman in service and not 
responsible for mixing and the application of herbicides.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the bases 
for Dr. RGC's opinions stem from a general study of 894 
others (in situations not shared entirely by the veteran), 
the Board does not find Dr. RGC's opinion to be as probative 
of the particular issue at hand as it relates specifically to 
the veteran.  For these reasons, the VA opinions outweigh 
those of Dr. RGC.

In conclusion, the condition that took the veteran's life may 
not be presumed to be related to service.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  As 
explained above, the weight of the medical evidence of record 
is against a finding that the veteran's glioblastoma was 
related to any aspect of his period of service.  To the 
extent that the appellant or her representative believe that 
the veteran's glioblastoma is related to Agent Orange 
exposure, as laymen, neither the appellant nor her 
representative are competent to render a medical opinion 
regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes that in support of this claim, the 
appellant's representative submitted three prior Board 
decisions wherein the veteran was awarded service connection 
for cancer of the brain as a result of exposure to 
herbicides.  While this effort is intended to be persuasive 
evidence toward a positive result in this case, the Board 
notes that prior decisions of the Board have no precedential 
value.  38 C.F.R. § 20.1303.  Further, previously issued 
Board decisions are binding only with regard to the specific 
case decided.  

The Board decides every case based on the individual facts of 
the case in light of the applicable procedure and substantive 
law.  Id; see also Lynch v. Gober, 11 Vet. App. 22, 27 
(1997).  As noted above, the Secretary has specifically found 
that a presumption of service connection is not warranted for 
the particular cancer at issue in the instant case.  
Moreover, the Board has found that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death on a direct causation basis.  

The Board acknowledges both the veteran's service and his 
sacrifice for his country.  We appreciate the appellant's 
thoughtful testimony and are sympathetic to her loss.  That 
being said, however, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern dependents' benefits administered by the 
Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  Thus, based on the medical evidence 
of record, the appellant's request that she be granted 
service connection for the cause of the veteran's death must 
be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Dependents' Educational Assistance

DEA allowance under Chapter 35, Title 38, United States Code 
may be paid to a child or surviving spouse of a veteran who 
meets certain basic eligibility requirements.  Basic 
eligibility exists if the veteran: (1) was discharged from 
service under conditions other than dishonorable or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. 3.807. 

As noted previously, at the time of the veteran's death, 
service connection was not in effect for any disabilities.  
Thus, he had not been assigned a total and permanent 
disability rating for a single service-connected disability.  
The veteran died after his discharge from service from a 
disease that has been determined not to be a service-
connected disease (as indicated above, service connection has 
not been established for the cause of the veteran's death). 

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis, 6 Vet. App. at 430.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 
38 U.S.C.A. Chapter 35 is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


